Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0001116
                                                      24-JAN-2013
                                                      10:31 AM


                         SCPW-12-0001116

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       MICHAEL C. TIERNEY,
                            Petitioner,

                               vs.

    TED SAKAI, INTERIM DIRECTOR, DEPARTMENT OF PUBLIC SAFETY,
                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on December 27,

2012, and the documents attached thereto and submitted in support

thereof, it appears that petitioner fails to demonstrate that the

relief he seeks is subject to a writ of mandamus.   See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996)
(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available); Salling v. Moon, 76 Hawai#i 273, 274 n.3,

874 P.2d 1098, 1099 n.3 (1994) (a ministerial duty is one “where

the law prescribes and defines the duty to be performed with such

precision and certainty as to leave nothing to the exercise of

discretion and judgment”).   Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 24, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2